Citation Nr: 9907078	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  96-30 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for a lower back disability.  

2.  Entitlement to service connection for chronic sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted with which to reopen the veteran's claim for 
service connection for a lower back disability.  She filed a 
timely notice of disagreement regarding this decision, 
commencing this appeal.  

Also, in a May 1997 rating decision, the RO denied the 
veteran service connection for chronic sinusitis.  She filed 
a timely notice of disagreement and a substantive appeal 
regarding that rating action, and this appeal was merged with 
the previous perfected appeal.  

Finally, the Board notes that the veteran filed an informal 
claim in January 1993 for service connection for a tumor of 
the thigh, yet no rating action has been provided on this 
claim.  The RO must review the evidence and issue a decision 
on this pending claim.  



FINDINGS OF FACT

1.  In a September 1992 rating decision, the RO denied the 
veteran's claim for service connection for a lower back 
disability; in the absence of a perfected appeal, that 
decision is final.  

2.  New and material evidence, consisting of a private 
doctor's opinion, has been submitted.  

3.  The veteran's chronic sinusitis was not incurred in or 
aggravated by service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to warrant 
reopening the veteran's claim for service connection for a 
lumbosacral back disability.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp 1998); 38 C.F.R. § 3.156 (1998).  

2.  Service connection is not warranted for chronic 
sinusitis.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks to reopen a previous and final denial for 
service connection for a lower back disability.  She also 
seeks service connection for chronic sinusitis.  

According to the service medical records, the veteran had no 
history of sinus disability at the time of her enlistment, 
and no such disability was noted upon physical examination.  
In February 1992, she reported frontal headaches with 
rhinorrhea.  A sinus series was ordered; however, the results 
of these tests, if they were indeed performed, are not 
available.  In March 1992, she was seen for a respiratory 
disorder, with symptoms to include a congested nose and a 
productive cough.  An upper respiratory infection was 
diagnosed.  She also complained of tension headaches, which 
were resolved with medication.  No service separation 
examination is of record.  

In June 1992 the veteran was afforded a VA general medical 
examination.  At that time no disabilities of the sinus or 
respiratory systems were noted.  In March 1993, when the 
veteran was seen at the VA for temporal headaches, left 
maxillary sinusitis was diagnosed.  This was verified by a 
CAT scan of her head.  Subsequent diagnoses have confirmed a 
finding of chronic sinusitis.  Medication was prescribed for 
this disability.  

In September 1992, the veteran's claim of service connection 
for a lower back disability was denied by the RO.  The 
veteran filed a timely notice of disagreement and was 
provided with a statement of the case, but she failed to file 
a timely substantive appeal; therefore, her appeal was not 
forwarded to the Board.  

In December 1994, the veteran underwent VA surgery for her 
chronic sinusitis and nasal obstruction.  No complications 
were reported.  Thereafter, she found no post-surgical 
improvement in her nasal problems, according to her written 
statements.  

A personal hearing was afforded the veteran in May 1996.  She 
testified that she complained of lower back pain in service, 
but was told if she wished treatment, her service separation 
would be delayed several months; as a result, no formal entry 
of lower back pain was made in her records.  

In January 1997, the veteran submitted the statement of 
A.P.H., Doctor of Chiropractic.  Dr. H. stated that the 
veteran's physical exercise while in military training could 
have aggravated a lower back disability.  


Analysis
I.  New and material evidence - Lower back disability

A claim for service connection for lumbosacral spine 
disability was last denied by the RO in September 1992.  The 
RO's decision is final in the absence of a timely perfected 
appeal, with the exception that the claim may be reopened if 
new and material evidence is submitted.  When determining 
whether new and material evidence has been submitted to 
warrant reopening under 38 U.S.C.A. § 5108, consideration 
must be given to all of the evidence submitted since the last 
final disallowance of the claim.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 1998); Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New 
evidence is that which is not cumulative or redundant of 
previously considered evidence; material evidence is that 
which is relevant and probative to the issue at hand, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998).

Subsequent to the final RO decision, the veteran applied to 
reopen her service connection claim for a lower back 
disability.  In support of her application, she has submitted 
her own testimony, additional VA medical records, and the 
written statement of a medical expert.  For the reasons to be 
discussed below, the medical opinion statement constitutes 
new and material evidence.  

In a January 1997 statement, A.P.H., Doctor of Chiropractic, 
stated that the veteran's physical exercise while in training 
could have aggravated a lower back disability.  Because the 
doctor's opinion was not of record at the time of the 
previous denial, and it is relevant and probative of the 
question at issue, it constitutes new and material evidence.  
38 C.F.R. § 3.156 (1998).  

In conclusion, the Board finds that new and material evidence 
has been submitted to reopen the claim for service connection 
for a low back disability, and the 1992 RO decision is 
reopened.  It follows that the claim should be considered on 
the merits.  

II. Service connection for chronic sinusitis

The veteran seeks service connection for chronic sinusitis.  
Service connection will be awarded for any disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  In evaluating a claim, the VA must 
extend the benefit of the doubt to any claimant whenever the 
evidence is in balance between the positive and the negative.  
38 U.S.C.A. § 5107(b) (West 1991).  

In the present case, the veteran has offered medical evidence 
of a current diagnosis of chronic sinusitis.  This disability 
was first diagnosed in March 1993, approximately one year 
after her separation from service.  In December 1994, the 
veteran underwent VA surgery for her chronic sinusitis and 
nasal obstruction.  No complications were reported.  However, 
she had no improvement in her nasal problems, according to 
her written statements.  Post-surgery medical records 
continue the prior diagnosis of chronic sinusitis.  

The veteran contends her current disability of chronic 
sinusitis began during active duty.  Her service medical 
records contain several notations of treatment for nasal 
congestion; however, chronic sinusitis is itself not 
diagnosed.  In February 1992, she reported frontal headaches 
with rhinorrhea.  A sinus series was ordered; however, the 
results of these tests, if they were indeed performed, are 
not available.  In March 1992, she was seen for a respiratory 
disorder, with symptoms to include a congested nose and a 
productive cough.  An upper respiratory infection was 
diagnosed.  She also complained of tension headaches, which 
were resolved with medication.  No service separation 
examination is of record.  Post-service, she was afforded  a 
VA general medical examination in June 1992 which found no 
disabilities of the sinus or respiratory systems.  

While the veteran has presented medical of a current 
diagnosis of chronic sinusitis, she has not demonstrated that 
this disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  No diagnosis of chronic 
sinusitis is found in the service medical records, and while 
she was treated for nasal congestion in service, no medical 
evidence suggests this was the beginning of a chronic 
disability.  This is especially true in light of the June 
1992 VA medical examination, which found no sinus disability.  
The veteran has herself alleged that the sinus problems for 
which she was treated in service mark the onset of chronic 
sinusitis, but she is not a medical expert qualified to offer 
testimony on medical etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

In conclusion, service connection for chronic sinusitis is 
not warranted.  The veteran has not demonstrated that she has 
a current disability incurred in or aggravated by service.  
The medical evidence of record is legally insufficient to 
justify a grant of the benefit sought.  


ORDER

1.  The veteran having presented new and material evidence, 
her claim for service connection for a lumbosacral disability 
is reopened.  

2.  Service connection for chronic sinusitis is denied.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The Board may not address in its decision a question that had 
not been addressed by the RO without consideration as to 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Thus, this claim must be remanded to 
allow the RO to consider the issue of service connection for 
a lumbosacral back disability on the basis of all evidence of 
record, both old and new.  

The Social Security Administration has informed the VA that 
the veteran has filed a claim for Social Security benefits; 
because the VA's duty to assist the veteran includes 
obtaining any Social Security medical records, such an 
inquiry must be made.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 413 (1991); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

Thus, in light of the above, this case is remanded for the 
following development:  

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.  This 
must include the medical records 
considered by the Social Security 
Administration, if available.  If these 
records are not available, the RO should 
so state for the record.  

2.  After completion of all requested 
development, including a medical 
examination, if deemed necessary, the RO 
should review the veteran's claim for 
service connection for a lumbosacral 
disability.  If the actions taken remain 
adverse to the veteran, she and her 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

- 9 -


- 1 -


